DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29 2021 has been entered.
Receipt of Arguments/Remarks filed on June 29 2021 is acknowledged. Claims 1-2 and 5-8 were/stand cancelled. Claims 3-4, 10, 12-13, 16-20 were amended. Claims 21-22 were added.  Claims 3-4 and 9-22 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Withdrawn Rejections
The amendments filed June 29 2021 have overcome the rejection of claims 10 and 12 under 35 USC 112b.  The claim not recites an ingredient required in the WF10 composition.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (USPGPUB No. 20120134929, cited in the Office action mailed on April 17 2020). 
Applicant Claims
	The instant application claims a method for the treatment or an indication that is diabetes- related kidney insufficiency, diabetes-related retinopathy or diabetes-related neuropathy thalassemia or rhabdomyolysis, in a patient in need thereof, comprising administering to a patient selected as having said indication an effective amount of a pharmaceutical composition comprising about 4.25% chloride, 2.% chloride, 1.5% chlorate, 0.7% sulfate and 4.0% sodium ions.
	
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
McGrath et al. is directed to the treatment of macrophage-related disorders. Claimed are method of treating type II diabetes or related complications comprising administering to a subject in need thereof an effective amount of a pharmaceutical composition comprising chlorite or a chlorite-containing agent (claim 25).  Macrophage released disease include autoimmune diseases, diabetes mellitus, etc. (paragraph 0009).  Autoimmune diseases include hemolytic anemia as well as diabetes mellitus type I (paragraph 0010).  Various disease complications treated by the method of the invention include retinopathy, neuropathy, etc. (paragraph 0011 and 0259).  In some embodiments, the oxidative agent is chlorite or a chlorite-based derivative.  In some oxidative agent is WF10 (paragraph 0017).  WF10 is a sterile, pyrogen-free, aqueous 10% (w/v) solution of OXO-K993 and is intended for intravenous infusion.  TCDO is analytically characterized as a solution containing 4.25% chlorite, 1.9% chloride, 1.5% chlorate, 0.7% sulfate and sodium as the cation (paragraph 0064).  In rats, WF10 stimulated erythropoiesis (paragraph 0067).  Specifically taught is treating type II diabetes or diabetes related diseases by administering WF10 (paragraph 0157).  Treatment of a macrophage related disease comprising administering an effective amount of an oxidative agent, including but not limited to chlorite, chlorite containing agents or derivatives thereof, wherein the macrophage related disease is an autoimmune disease.  Autoimmune diseases include hemolytic anemia (paragraph 0280-0281).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While McGrath et al. strongly suggests treatment of autoimmune diseases such as hemolytic anemia and diabetes related conditions like retinopathy and neuropathy with a chlorite solution, McGrath et al. does not exemplify such.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to intravenously administer WF10 to a patient with an autoimmune disease such as hemolytic anemia or a diabetic patient with retinopathy or neuropathy.  One skilled in the art would have been motivated to administer this solution to this patient population as suggested by McGrath et al.
.  

Claims 3-4 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. as applied to claim 13 above and in view of Oishi et al. (USPGPUB No. 20100282607, cited in the Office action mailed on April 17 2020) and Silvestre et al. (USPGPUB No. 20110118180, cited in the Office action mailed on April 17 2020).
Applicant Claims
	The instant application claims a method for the treatment of hemolytic anemia in a patient in need thereof, which patient does not exhibit diabetic foot ulcer, comprising administering to a patient class selected as having hemolytic anemia an effective amount of a pharmaceutical composition comprising ClO2-; determing the patient’s blood HbA1c percentage; and repeating the administering step if the patient’s blood HbA1c percentage is above 6.5%.
	The instant application claims a method for the treatment of an indication that is diabetes- related kidney insufficiency, diabetes-related coronary artery disease, diabetes-related peripheral artery disease, diabetes-related retinopathy or diabetes-related neuropathy thalassemia or rhabdomyolysis, in a patient in need thereof, comprising administering to a patient class selected as having said indication an effective amount of a pharmaceutical composition comprising ClO2-; determing the 
	The instant application claims a method for the treatment of a diabetes-related red blood cell disease in a patient in need thereof, comprising administering to said patient selected as having said red blood cell disease an effective amount of a pharmaceutical composition comprising ClO2-; determing the patient’s blood HbA1c percentage; and repeating the administering step if the patient’s blood HbA1c percentage is above 6.5%.
	The instant application claims a method of effecting erythropoiesis in a patient in need thereof, which patient does not exhibit diabetic foot ulcer, said method comprising administering to said patient an effective amount of a pharmaceutical composition comprising ClO2-; determing the patient’s blood HbA1c percentage; and repeating the administering step if the patient’s blood HbA1c percentage is above 6.5%.
	The instant application claims a method of clearing dysfunctional erythrocytes from the blood of a host in need thereof, comprising clearing said dysfunctional erythrocytes from said host by administering an effective amount of a pharmaceutical composition comprising ClO2-.4 FOUGERE-0017; determing the patient’s blood HbA1c percentage; and repeating the administering step if the patient’s blood HbA1c percentage is above 6.5%.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of McGrath et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	Oishi et al. is directed to hemoglobin determination method.  Hemoglobin A1c (HbA1c) reflects the average blood sugar level in the past 1 to 2 months.  Therefore, hemoglobin A1c is widely used in a screening test for diabetes mellitus (paragraph 002).  Abnormal hemoglobins are present in some samples, and known as a diagnostic indicator of a disease due to hemoglobin defect such as hemolytic anemia and thalassemia (paragraph 0011).  
	Silvestre et al. is directed to a method of treatment of diabetes type 2 comprising add-on therapy to metformin.  It is taught that subject which have type 2 diabetes which is not adequately controlled have an HbA1c value in the range of 7 to 10% (paragraph 0023).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McGrath et al., Oishi et al. and Silvestre et al. and administer WF10 to a diabetic patient with an HbA1c between 7 and 10%.  One skilled in the art would have been motivated to administer the composition to this patient population as this is an HbA1c value which is indicative as uncontrolled diabetes as taught by Silvestre et al.  Since the uncontrolled diabetes leads to the related disorders and the HbA1c test is a widely used screening test for diabetes, one skilled in the art would have been motivated to measure the HbA1c of patients and prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed June 29 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) McGrath et al. does not teach the use of the specific composition for the specific indications as recited in amended claim 13.   
Regarding Applicants’ first argument, the examiner cannot agree.  McGrath et al. specifically teaches administration of WF10 which is not only the same composition taught in the instant specification but McGrath et al. also teaches it contains the same components in paragraph 0064.  With regards to the indications, firstly, McGrath et al. teaches administration of the same composition in the same amount in the same manner.  Secondly, McGrath et al. expressly claims treating type II diabetes or related complications.  Complications include retinopathy and neuropathy.  Thus, administration of the same composition, in the same amount, in the same manner to the same patient population is suggested by McGrath et al. 
2- to advantageously and surprisingly causes the removal of dysfunctional erythrocytes. It is argued that Oishi et al. and Silvestre et al. does not teach the use of HbA1c in tests for hemolytic anemia and erythropoiesis or the other claimed indications.  It is argued that even if one skilled in the art would have been motivated to measure the HbA1c, one skilled in the art would not have selected the claimed threshold for repeat administration.  
Regarding Applicants’ second arguments, while McGrath et al. does not teach the HbA1c of the patients or teach determining the patient’s HbA1c percentage, McGrath et al. does teach administration of WF10 to diabetic patients and patients with complications due to diabetes.  As taught by Oishi et al., A1c is widely used in screening for diabetes mellitus.  Thus, measuring A1c in patients with diabetes would be obvious to one skilled in the art.  In order to determine if the patient has diabetes, the patient would have had to have their A1c measured.  Thus, while McGrath et al. does not expressly teach measuring A1c, it implicitly suggests such.  While repeated administration when the A1c is above a certain threshold is not expressly taught, the examiner cannot agree that such isn’t obvious.  McGrath et al. teaches that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.